DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-12 and 21-27 are pending in the application. 
	Claims 1, 23, and 27 were amended in the response filed 29 April 2022.  These amendments have been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer (FR 1373752 A; a copy of which is attached herewith along with a machine-generated English translation) in view of Kato (JP H04-354858, a copy of which was provided by Applicant in the IDS filed 4/25/2018 along with an English translation).
Re Claim 1:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) comprising: 
a first component (3’), 
a second component (1’), and 
a connecting unit (5’) configured to transmit a force from the first component to the second component, the first component, the second component and the connecting unit are configured to permit axial (i.e. “sliding”) displacement parallel to a longitudinal axis (along the longitudinal axes of sleeve 1’ and end piece 3’) to allow relative axial movement between the first component (3’) and the second component (1’) after the assembly has been assembled, the first component and the second component being incapable of pivoting radially off the longitudinal axis, 
wherein the connecting unit (5’) is composed of a plurality of elements (balls 5’), 
wherein the first component (3’) comprises at least one first component groove (4’), the at least one first component groove defining a first depth and being configured to receive at least one of the plurality of elements, 
wherein the second component (1’) comprises at least one second component groove (2’), the at least one second component groove defining a second depth and being configured to receive at least one of the plurality of elements, 
wherein an air gap (see annotated Fig. 5 below) is present between the first and second components due to a diameter of the plurality of elements being greater than the sum of the first depth and the second depth, the air gap comprising a plurality of individual air gaps (see below) each located between adjacent elements (balls 5’) of the plurality of elements, the plurality of individual air gaps each extending continuously between the adjacent elements such that each define a single constant pathway free of other components, 
wherein the first component (3’) does not contact the second component (1’), and 
wherein a first component race (at groove 4’) is formed by a portion of each of the at least one first component groove and a second component race (at groove 2’) is formed by a portion of each of the at least one second component groove, the first component race and the second component race are in contact with one of the plurality of elements (balls 5’) such that a radially innermost portion of the first component race is in contact with a radially innermost portion of the one of the plurality of elements, wherein when viewed in cross-section, each of the grooves (4’, 2’) is curved throughout, and wherein each of the individual air gaps (see below) extends along a single arcuate path.

    PNG
    media_image1.png
    732
    797
    media_image1.png
    Greyscale

Spicer does not explicitly disclose wherein the plurality of elements (balls 5’) are formed of at least a majority of technical ceramic.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In addition, Kato teaches the use of a force-transmitting assembly (see Fig. 1) comprising a first component (1), a second component (2), and a connecting unit (4) composed of a plurality of elements (4) configured to transmit a force from the first component to the second component, wherein the plurality of elements (4) are formed of at least a majority of technical ceramic (“the ball rolling element 4 was formed from a silicon nitride ceramic to form a shaft joint”; see parag. [0021] of the translation; emphasis added by Examiner), for the purpose of optimizing high-temperature hardness and corrosion resistance (see paragraph [0010] of the translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spicer such that the plurality of elements are formed of at least a majority of technical ceramic, as taught by Kato, for the purpose of optimizing high-temperature hardness and corrosion resistance, and since such a material choice would have amounted to a design consideration within the skill of the art.  
Re Claim 2:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the connecting unit (5’) is configured to transmit a torque from the first component (3’) to the second component (4’).
Re Claim 3:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the first component (3’) is a mechanical coupling half, a shaft (see Fig. 4), a hub, or a gear.
Re Claim 4:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the connecting unit (5’) includes at least two discrete parts (balls 5’).
Re Claim 5:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the at least two discrete parts (balls 5’) are structurally identical.
Re Claim 6:  Spicer, as modified in view of Kato above, discloses a force-transmitting assembly, wherein the at least two discrete parts are entirely composed of ceramic (silicon nitride ceramic, as taught by Kato).
Re Claim 7:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the at least two discrete parts (balls 5’) are roller-shaped or spherical.
Re Claim 8:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the at least two discrete parts (balls 5’) are spherical.
	Re Claim 9:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the connecting unit (5’) connects the second component (1’) to the first component (3’) in an interference-fit manner with respect to a circumferential direction of the first component.
Re Claim 10:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the connecting unit (5’) connects the second component (1’) to the first component (2’) such that relative movement of the first and second component in a longitudinal direction (i.e. “sliding”) of the first and second component is supported.
Re Claim 11:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein:
the at least one first component groove (4’) comprises at least two longitudinally-extending first component grooves (4’; see Fig. 5),
the at least one second component groove (2’) comprises at least two longitudinally-extending second component grooves (2’; see Fig. 5), and
the connecting unit (5’) includes at least two spherical discrete parts (balls 5’) that are respectively disposed in the at least two longitudinally-extending first component grooves (4’) and the at least two longitudinally-extending second component grooves (2’).
Re Claim 12:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the first component (3’) is a motor shaft or a transmission shaft (the shaft 3’ can be considered a transmission shaft since it transmits torque).
Re Claims 21 and 22:  Kato further teaches the use of a force-transmitting assembly, wherein the technical ceramic is Si3N4 (silicon nitride), SiAlON, A1203, ZrO2, or a mixture of two or more of Si3N4, SiAlON, A1203, and ZrO2, for the purpose of optimizing high-temperature hardness and corrosion resistance (see paragraph [0010] of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spicer such that the technical ceramic is Si3N4, SiAlON, A1203, ZrO2, or a mixture of two or more of Si3N4, SiAlON, A1203, and ZrO2, as taught by Kato, for the purpose of optimizing high-temperature hardness and corrosion resistance, and since such a material choice would have amounted to a design consideration within the skill of the art.  
Re Claim 23:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) comprising:
a shaft (3’) having at least two longitudinally-extending shaft grooves (4’) defined in an outer surface and each having a shaft groove depth, 5Application No.: 15/720,596 Inventor: Thomas Zika et al. 
a hub (1’) having at least two longitudinally-extending hub grooves (2’) defined in an inner surface that surrounds the outer surface of the shaft and each having a hub groove depth, and 
a plurality of discrete parts (balls 5’) disposed in the at least two longitudinally-extending shaft grooves (4’) and the at least two longitudinally-extending hub grooves (2’) in an interference-fit manner so as to transmit a torque from the shaft to the hub, the hub, the shaft, and the plurality of discrete parts are configured to permit axial displacement parallel to a longitudinal axis to allow relative axial movement (i.e. “sliding”) between the hub (1’) and the shaft (3’) after the assembly has been assembled, 
wherein an air gap (see annotated Fig. 5 above) is present between the shaft (3’) and the hub (1’) due to a diameter of the plurality of discrete parts being greater than the sum of the shaft groove depth and the hub groove depth, the air gap comprising a plurality of individual air gaps (see annotated Fig. 5 above) each extending between adjacent discrete parts (balls 5’) of the plurality of discrete parts, the plurality of individual air gaps each extending continuously between the adjacent discrete parts such that each define a single constant pathway free of other components, 
wherein the shaft (3’) does not contact the hub (1’), and 
wherein a shaft race (at grooves 3’) is formed by a portion of each of the at least two longitudinally-extending shaft grooves (3’) that are in contact with one of the plurality of discrete parts (balls 5’) such that a radially innermost portion of the shaft race is in contact with a radially innermost portion of the one of the plurality of discrete parts, wherein when viewed in cross section, each of the grooves (4’, 2’) is curved throughout, and wherein each of the individual air gaps extending along a single arcuate path (see annotated Fig. 5 above).

Spicer does not explicitly disclose wherein the shaft is a metal shaft, the hub is a metal bug, and wherein each of the discrete parts is composed of at least fifty percent by mass (50 mass%) of technical ceramic.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Further, it is well known in the art to form the shaft and hub of a torque-transmitting joint from a metal material, for the purpose of, for example, achieving adequate strength for the joint.
	In addition, Kato teaches the use of a force-transmitting assembly (see Fig. 1) comprising a first component (1), a second component (2), and a connecting unit (4) composed of a plurality of elements (4) configured to transmit a force from the first component to the second component, wherein the plurality of elements (4) are formed of at least a majority of technical ceramic (“the ball rolling element 4 was formed from a silicon nitride ceramic to form a shaft joint”; see parag. [0021] of the translation; emphasis added by Examiner), for the purpose of optimizing high-temperature hardness and corrosion resistance (see paragraph [0010] of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spicer such that the shaft is a metal shaft, the hub is a metal bug, and wherein each of the discrete parts is composed of at least fifty percent by mass (50 mass%) of technical ceramic, as taught by Kato, for the purpose of achieving adequate strength of the joint and optimizing high-temperature hardness and corrosion resistance, and since such a material choice would have amounted to a design consideration within the skill of the art.  
Re Claim 4:  Kato further teaches the use of a force-transmitting assembly, wherein the technical ceramic is Si3N4 (silicon nitride), SiAlON, A1203, ZrO2, or a mixture of two or more of Si3N4, SiAlON, A1203, and ZrO2, for the purpose of optimizing high-temperature hardness and corrosion resistance (see paragraph [0010] of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spicer such that the technical ceramic is Si3N4, SiAlON, A1203, ZrO2, or a mixture of two or more of Si3N4, SiAlON, A1203, and ZrO2, as taught by Kato, for the purpose of optimizing high-temperature hardness and corrosion resistance, and since such a material choice would have amounted to a design consideration within the skill of the art.  
Re Claim 25:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) wherein the at least two discrete parts (balls 5’) are roller-shaped or spherical.
Re Claim 26:  Spicer further discloses a force-transmitting assembly, wherein the discrete parts are all spherical (rollers 50; see Figs. 2 and 3).
Kato further teaches the use of a force-transmitting assembly, wherein the technical ceramic is/the discrete parts all contain at least 95 mass% of Si3N4 (silicon nitride), SiAlON, A1203, ZrO2, or a mixture of two or more of Si3N4, SiAlON, A1203, and ZrO2, for the purpose of optimizing high-temperature hardness and corrosion resistance (see paragraph [0010] of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spicer such that the technical ceramic is Si3N4, SiAlON, A1203, ZrO2, or a mixture of two or more of Si3N4, SiAlON, A1203, and ZrO2, as taught by Kato, for the purpose of optimizing high-temperature hardness and corrosion resistance, and since such a material choice would have amounted to a design consideration within the skill of the art.  

Re Claim 27:  Spicer discloses a force-transmitting assembly (see Figs. 4-5) comprising: 
a first component (3’), 
a second component (1’), and 
a connecting unit (5’) configured to transmit a force from the first component to the second component, the first component, the second component and the connecting unit are configured to permit axial (i.e. “sliding”) displacement parallel to a longitudinal axis (along the longitudinal axes of sleeve 1’ and end piece 3’) to allow relative axial movement between the first component (3’) and the second component (1’) after the assembly has been assembled, 
wherein the connecting unit (5’) is composed of a plurality of elements (balls 5’), 
wherein the first component (3’) comprises at least one first component groove (4’), the at least one first component groove defining a first depth and being configured to receive at least one of the plurality of elements, 
wherein the second component (1’) comprises at least one second component groove (2’), the at least one second component groove defining a second depth and being configured to receive at least one of the plurality of elements, 
wherein an air gap (see annotated Fig. 5 below) is present between the first and second components due to a diameter of the plurality of elements being greater than the sum of the first depth and the second depth, the air gap comprising a plurality of individual air gaps (see below) each located between adjacent elements (balls 5’) of the plurality of elements, the plurality of individual air gaps each extending continuously between the adjacent elements such that each define a single constant pathway free of other components, 
wherein the first component (3’) does not contact the second component (1’), and 
wherein a first component race (at grooves 4’) is formed by a portion of each of the at least one first component groove (4’) and a second component race (at groove 2’) is formed by a portion of each of the at least one second component groove (2’), both the first component race and the second component race are in contact with one of the plurality of elements (balls 5’) such that a radially innermost portion of the first component race is in contact with a radially innermost portion of the one of the plurality of elements, wherein when viewed in cross-section, each of the grooves is curved throughout, wherein the plurality of elements comprises at least four elements (note that there are at least 15 balls 5’ disclosed in Figs. 4-5: three rows of five balls each) evenly positioned about the first component (3; see Fig. 5) so as to prevent axial misalignment between the first component and the second component.
Spicer does not explicitly disclose wherein the plurality of elements (balls 5’) are formed of at least a majority of technical ceramic.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In addition, Kato teaches the use of a force-transmitting assembly (see Fig. 1) comprising a first component (1), a second component (2), and a connecting unit (4) composed of a plurality of elements (4) configured to transmit a force from the first component to the second component, wherein the plurality of elements (4) are formed of at least a majority of technical ceramic (“the ball rolling element 4 was formed from a silicon nitride ceramic to form a shaft joint”; see parag. [0021] of the translation; emphasis added by Examiner), for the purpose of optimizing high-temperature hardness and corrosion resistance (see paragraph [0010] of the translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spicer such that the plurality of elements are formed of at least a majority of technical ceramic, as taught by Kato, for the purpose of optimizing high-temperature hardness and corrosion resistance, and since such a material choice would have amounted to a design consideration within the skill of the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678